Exhibit 10.1
AGREEMENT AND WAIVER OF CLAIMS
This Agreement and the Waiver contained herein are made and entered into in
Dallas, Texas, by and between AT&T Mobility Services LLC (hereinafter "Company")
and Mr. Ralph de la Vega (hereinafter "Mr. de la Vega") for and in consideration
of the mutual promises and agreements set forth below and are conditional on
performance of such promises and agreements.
WHEREAS, Mr. de la Vega will retire from Company on December 31, 2016; and as a
consequence, Mr. de la Vega will be entitled to receive appropriate, usual and
customary benefits and certain other benefits described herein; and
WHEREAS, both parties agree that in connection with Mr. de la Vega's retirement
on December 31, 2016, in addition to the before referenced appropriate, usual
and customary benefits, Mr. de la Vega should receive additional benefits and
consideration as set forth herein, and that Mr. de la Vega, among other things,
should release and forever discharge Company, AT&T Inc. ("AT&T"), any and all
other subsidiaries (which term when used throughout this document shall include
entities, corporate or otherwise, in which the company referred to owns,
directly or indirectly, fifty percent or more of the outstanding equity
interests) of Company and of AT&T, their officers, directors, agents, employees,
successors and assigns and any and all employee benefit plans maintained by AT&T
or any subsidiary thereof and/or any and all fiduciaries of any such plan, from
any and all common law and/or statutory claims, causes of action or suits of any
kind whatsoever, arising from or in connection with Mr. de la Vega's employment
by Company or any affiliate of AT&T and/or Mr. de la Vega's separation from
Company, all as set forth in more detail in the Waiver contained herein.
WHEREAS, Mr. de la Vega has been employed by Company and/or AT&T's subsidiaries
for over forty-two (42) years and worked in significant positions and
assignments that required access to and involvement with confidential and
proprietary information, trade secrets and matters of strategic importance to
Company, AT&T and/or AT&T's subsidiaries that will continue beyond Mr. de la
Vega's employment with Company.  During the term of his longstanding employment
in various capacities with Company, or an AT&T subsidiary, Mr. de la Vega has
acquired knowledge of all aspects of its business, on a national and regional
level, including but not limited to operations, sales, marketing, advertising,
technology, networks, network technology, network development and strategy,
distribution and distribution channels, operations, strategic planning
initiatives, new product and services development, strategic planning, rate
information and growth strategies and initiatives.  Mr. de la Vega has acquired
and possesses unique skills as a result of employment with Company and/or AT&T
subsidiaries.  The trade secrets with which Mr. de la Vega has been involved are
critical to Company's, AT&T's, and AT&T's subsidiaries' success.  Disclosure of
this information in the performance of services for a subsequent employer
engaged in similar businesses would be inevitable and inherent as part of Mr. de
la Vega's performance of services for such an employer.  For all of these
reasons and due to the confidential and proprietary information and trade
secrets Mr. de la Vega learned in his employment with Company, or an AT&T
subsidiary, Mr. de la Vega acknowledges that it is reasonable for Company to
seek the restrictions contained in the subsequent provisions of this Agreement
and that more limited restrictions are neither feasible nor appropriate.  Mr. de
la Vega understands and agrees that the consideration provided herein requires
Mr. de la Vega to comply strictly with all terms of this Agreement including,
but not limited to, confidentiality, non-compete, non-solicitation of employees
and non-solicitation of customers as set forth below.
Page 1

--------------------------------------------------------------------------------





NOW, therefore, the parties further agree as follows:
1.
Mr. de la Vega will retire from Company effective at the close of business on
December 31, 2016, and Mr. de la Vega herewith resigns all officer and director
positions that he may hold in AT&T and in any subsidiary of AT&T effective at
the close of business on December 31, 2016.

2.
Mr. de la Vega shall execute this Agreement and the Waiver contained herein and
Company shall (A) waive the provisions of AT&T Management Relocation Plan A that
require repayment of relocation benefits in the event of the recipient's
termination of employment within one (1) year of receipt, including Mr. de la
Vega's agreement to repay such sums, (B) propose to the Human Resources
Committee of the AT&T Board of Directors (the "Committee") that the AT&T 2011
Incentive Plan provisions requiring the automatic proration of Mr. de la Vega's
2014, 2015, and 2016 Performance Share Grants shall not apply and Mr. de la Vega
shall be eligible for full distribution of such grants after the applicable
three (3) year performance period, subject to adjustment based on achievement of
the applicable performance goals, approval of the Committee and all other terms
and conditions of the grant, and (C) relinquish ownership and permit Mr. de la
Vega to retain possession of the Company provided iPad used by Mr. de la Vega
immediately prior to his retirement, and the Company will provide monthly
internet access service for such device during Mr. de la Vega's retirement under
the terms of the Administrative Plan, subject to the prior removal of all Trade
Secrets and Confidential Information from the device.  Notwithstanding the
foregoing, none of the consideration described in this Section 2 shall be made
available to Mr. de la Vega (or it shall be subject to rescission) should Mr. de
la Vega not timely sign, or should he revoke, the Wavier contained herein.

3.
The consideration described herein shall be in lieu of, and Mr. de la Vega
hereby specifically waives any right to any and all other termination pay
allowance resulting from his retirement.

4.
This Agreement and the Waiver contained herein do not abrogate any of the usual
entitlements that Mr. de la Vega has or will have, first, while a regular
employee and subsequently, upon his retirement, under any AT&T or AT&T
subsidiary sponsored employee benefit plan, program or policy, all of which will
be subject to and provided in accordance with the terms and conditions of the
respective benefit plan, program, or policy as applicable to Mr. de la Vega and
this Agreement.  AT&T and its subsidiaries have reserved the right to end or
amend any or all of the plans, programs, and policies that it sponsors.  Each
participating subsidiary, which includes Company, has reserved the right to end
its participation in these plans, programs, and policies and to discontinue
providing any and all such benefits.  This means, for example, that Mr. de la
Vega will not acquire a lifetime right to any health care plan benefit or to the
continuation of any health care plan merely by reason of the fact that such
benefit, plan, program, or policy is in existence at the

Page 2

--------------------------------------------------------------------------------



time of Mr. de la Vega's retirement or because of this Agreement and the Waiver
contained herein.  Thus, except as specifically provided in Section 2 of this
Agreement, Mr. de la Vega's rights/entitlements to any benefit under any of the
plans, programs, or policies are no different as a result of entering into this
Agreement and the Waiver contained herein than they would have been in the
absence of this Agreement and the Waiver contained herein.
5.
At Company's request at any time during the eighteen (18) months immediately
following his retirement, Mr. de la Vega will cooperate with Company, AT&T or
any of their respective subsidiaries in any future claims or lawsuits involving
any of them where Mr. de la Vega has knowledge of the underlying facts;
provided, however, Mr. de la Vega shall not be required to and shall not provide
such services for more than twenty percent (20%) of the average amount of time
he provided bona fide services over the thirty-six (36) month period immediately
preceding December 31, 2016.  For the time Mr. de la Vega spends working on any
claims or lawsuits at such request, Mr. de la Vega shall be reimbursed at the
equivalent per hour base salary rate at which Mr. de la Vega was being
compensated by Company immediately prior to his retirement; provided, however,
that if Mr. de la Vega is a named party in any claim or lawsuit and Company, in
its discretion, determines that Mr. de la Vega's interests are adverse to
Company, AT&T or any of their respective subsidiaries, he will not be entitled
to such compensation. Mr. de la Vega agrees not to voluntarily aid, assist, or
cooperate with any claimants or plaintiffs or their attorneys or agents, whether
individually or as part of a class, in any claims or lawsuits commenced in the
future against Company, AT&T or any AT&T subsidiary; provided, however, that
nothing in this Agreement shall prohibit Mr. de la Vega from exercising his
right to file a charge of discrimination with, or that would limit his right to
testify, assist, or participate in an investigation, hearing, or proceeding
conducted by the Equal Employment Opportunity Commission ("EEOC"), a comparable
state or local agency, or any other governmental agency charged with enforcing
anti-discrimination laws; provided, further, however, nothing in this Agreement
will be construed to prevent Mr. de la Vega from testifying at an administrative
hearing, a deposition, or in court in response to a lawful subpoena in any
litigation or proceedings involving Company, AT&T or any of their respective
subsidiaries.  Notwithstanding the foregoing, Mr. de la Vega acknowledges and
agrees that the Waiver contained herein includes a waiver of his right, if any,
to monetary recovery should any party, entity, administrative agency, or
governmental agency (such as the EEOC, the National Labor Relations Board, or
any state or local agencies) pursue any claims on Mr. de la Vega's behalf
against the persons or entities covered by the Agreement and the Waiver
contained herein, other than his right to any monetary recovery under the
whistleblower provisions of federal or state law or regulation.

Company agrees to indemnify Mr. de la Vega if he is a defendant or is threatened
to be made a defendant to any action, suit or proceeding, whether civil,
criminal, administrative or investigative that is brought by a third party by
reason of the fact that he was a director, officer, employee or agent of
Company, or was serving at the request of Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise,
Page 3

--------------------------------------------------------------------------------



against expenses (including attorneys' fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding, but in each case only if and to the extent permitted
under applicable state or federal law.
6.
Mr. de la Vega acknowledges that, as a result of his employment with Company
and/or any AT&T subsidiaries, he has and had access to certain Trade Secrets and
Confidential Information (as these terms are defined below) and the Company will
continue to provide Mr. de la Vega access to such Trade Secrets and Confidential
Information through his termination of employment so that he may continue
performing his job responsibilities.  Mr. de la Vega acknowledges that AT&T and
its subsidiaries must protect its Trade Secrets and Confidential Information
from disclosure or misappropriation, and Mr. de la Vega further acknowledges
that the Trade Secrets and Confidential Information are unique and confidential
and are the proprietary property of AT&T and its subsidiaries.  Mr. de la Vega
acknowledges that the Trade Secrets and Confidential Information derive
independent, actual and potential commercial value from not being generally
known, or readily ascertainable through independent development.  Mr. de la Vega
agrees to hold Trade Secrets or Confidential Information in trust and confidence
and to not directly or indirectly disclose or transmit Trade Secrets or
Confidential Information to any third party without prior written consent of
AT&T; provided however, nothing in this Agreement shall prohibit Mr. de la Vega
from reporting possible violations of federal law or regulation to any
governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions of federal or state law or regulation.  Mr.
de la Vega further agrees not to use any such Trade Secrets or Confidential
Information for his personal benefit or for the benefit of any third party. 
This restriction shall apply indefinitely as long as the document or information
exists as a Trade Secret or Confidential Information.

On or before his retirement, Mr. de la Vega shall return to AT&T or an AT&T
subsidiary all of AT&T's (and its subsidiaries') documents (and all copies
thereof), and other property of AT&T and its subsidiaries that are in Mr. de la
Vega's possession, including, but not limited to, AT&T's (and its subsidiaries')
files, notes, drawings, records, business plans and forecasts, financial
information, specifications, all product specifications, customer identity
information, product development information, source code information, object
code information, tangible property (including, but not limited to, computers),
intellectual property, credit cards, entry cards, and keys; and, any materials
of any kind which contain or embody Trade Secrets or Confidential Information
(and all reproductions thereof), including, without limitation, any such
documents and other property in electronic form, or any computer or data storage
device.  Mr. de la Vega shall not retain or provide to anyone else any copies,
summaries, abstracts, descriptions, compilation, or other representations of
such information or things or their contents.
"Trade Secret" means information proprietary to AT&T or any AT&T subsidiary
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, marketing plans,
pricing plans, advertising and sponsorship plans, product development analyses
or plans, any plans involving the combination of AT&T's or its subsidiaries'
products or services, or pricing of such products or services, offered or to be
offered by or in conjunction with AT&T or
Page 4

--------------------------------------------------------------------------------



any subsidiary of AT&T, or lists of actual or potential customers or suppliers
which:  (1) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (2)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
"Confidential Information" means any data or information, other than Trade
Secrets, that is competitively sensitive to AT&T or an AT&T subsidiary and not
generally known by the public.  To the extent consistent with the foregoing
definition, Confidential Information includes, without limitation:  (1) the
sales records, profit and performance records, pricing manuals, sales manuals,
training manuals, selling and pricing procedures, and financing methods of AT&T
or any AT&T subsidiary, (2) customer lists, the special demands of particular
customers, and the current and anticipated requirements of customers for the
products and services of AT&T or any AT&T subsidiary, (3) the specifications of
any new products or services under development by AT&T or any AT&T subsidiary,
(4) the sources of supply for integrated components and materials used for
production, assembly, and packaging by AT&T or any AT&T subsidiary, and the
quality, prices, and usage of those components and materials, and (5) the
business plans, marketing strategies, promotional and advertising strategies,
branding strategies, and internal financial statements and projections of AT&T
or any AT&T subsidiary.
Notwithstanding the definitions of Trade Secrets and Confidential Information
set forth above, Trade Secrets and Confidential Information shall not include
any information: (1) that is or becomes generally known to the public, (2) that
is developed by Mr. de la Vega after his retirement through his entirely
independent efforts without use of any Trade Secret or Confidential Information,
(3) that Mr. de la Vega obtains from an independent source having a bona fide
right to use and disclose such information, (4) that is required to be disclosed
by subpoena, law, or similar legislative, judicial, or administrative
requirement; provided, however, Mr. de la Vega will notify Company upon receipt
of any such subpoena or similar request and give Company a reasonable
opportunity to contest or otherwise oppose the subpoena or similar request, or
(5) that AT&T approves for unrestricted release by express authorization of a
duly authorized officer.
It is hereby agreed that Mr. de la Vega may represent himself as a former
employee or retiree of Company or AT&T; but otherwise he agrees that he will not
make, nor cause to be made any public statements, disclosures or publications
which relate in any way, directly or indirectly to his cessation of employment
with Company without prior written approval by Company.  Mr. de la Vega also
agrees that he will not make, nor cause to be made any public statements,
disclosures or publications which portray unfavorably, reflect adversely on, or
are derogatory or inimical to the best interests of AT&T, its subsidiaries, or
their respective directors, officers, employees or agents, past, present or
future.
7.
Mr. de la Vega agrees that he shall not, during the twenty-four (24) months
immediately following his retirement, without obtaining the written consent of
Company in advance, participate in activities that constitute Engaging in
Competition with AT&T or Engaging in Conduct Disloyal to AT&T, as those terms
are defined below.

a.
"Engaging in Competition with AT&T" means engaging in any business or activity
in all or any portion of the same geographical market where the same or
substantially

Page 5

--------------------------------------------------------------------------------



similar business or activity is being carried on by an Employer Business. 
"Engaging in Competition with AT&T" shall not include owning a nonsubstantial
publicly traded interest as a shareholder in a business that competes with an
Employer Business.  "Engaging in Competition with AT&T" shall include
representing or providing consulting services to, or being an employee or
director of, any person or entity that is engaged in competition with any
Employer Business or that takes a position adverse to any Employer Business.
b.
"Engaging in Conduct Disloyal to AT&T" means (i) soliciting for employment or
hire, whether as an employee or as an independent contractor, any person
employed by AT&T or its subsidiaries during the one (1) year prior to Mr. de la
Vega's retirement, whether or not acceptance of such position would constitute a
breach of such person's contractual obligations to AT&T or its subsidiaries;
(ii) soliciting, encouraging, or inducing any vendor or supplier with which Mr.
de la Vega had business contact on behalf of any Employer Business during the
two (2) years prior to Mr. de la Vega's retirement, to terminate, discontinue,
renegotiate, reduce, or otherwise cease or modify its relationship with AT&T or
any AT&T subsidiary; or (iii) soliciting, encouraging, or inducing any AT&T or
AT&T subsidiary customer or active prospective customer, in each case, with
respect to whom Mr. de la Vega had business contact, whether in person or by
other media ("Customer"), on behalf of any Employer Business during the two (2)
years prior to Mr. de la Vega's retirement, to terminate, discontinue,
renegotiate, reduce, or otherwise cease or modify its relationship with any
Employer Business, or to purchase competing goods or services from a business
competing with any Employer Business, or accepting or servicing business from
such Customer on behalf of himself or any other business.

c.
"Employer Business" shall mean AT&T, any subsidiary of AT&T, or any business in
which AT&T or an AT&T subsidiary has a substantial ownership or joint venture
interest.

Mr. de la Vega acknowledges that the business of AT&T and its subsidiaries is
global in scope and that the geographic and temporal limitations set forth in
this Section are therefore reasonable.
Mr. de la Vega may submit a description of any proposed activity in writing to
Company (attn:  Vice President – Executive Compensation), and Company shall
advise Mr. de la Vega, in writing, within (15) fifteen business days whether
such proposed activity would constitute a breach of the provisions of this
Section.
8.
Mr. de la Vega acknowledges and agrees that Company would be unwilling to
provide the consideration provided pursuant to this Agreement and the Waiver
contained herein but for the confidentiality, non-solicitation, and non-compete
conditions and covenants set forth in Sections 6 and 7, and that these
conditions and covenants are a material inducement to AT&T's willingness to
enter into this Agreement.  Accordingly, Mr. de la Vega shall return to Company
any consideration received pursuant to this Agreement and the Waiver contained
herein, for any breach by Mr. de la Vega of the provisions of Section 6 or 7
hereof, or of the Waiver

Page 6

--------------------------------------------------------------------------------



contained herein.  Further, Mr. de la Vega recognizes that any breach by him of
the provisions in Sections 6 or 7 would cause irreparable injury to Company such
that monetary damages would not provide an adequate or complete remedy. 
Accordingly, in the event of Mr. de la Vega's actual or threatened breach of the
provisions of Section 6 or 7, Company, in addition to all other rights under law
or this Agreement, shall be entitled to an injunction restraining Mr. de la Vega
from breaching these provisions and to recover from Mr. de la Vega its
reasonable attorneys' fees and costs incurred in obtaining such remedies.
9.
Mr. de la Vega declares that his decision to execute this Agreement and the
Waiver contained herein has not been influenced by any declarations or
representations by Company, AT&T, or any AT&T subsidiary, other than the
contractual agreements and consideration expressly stated herein.

Company has expressly advised Mr. de la Vega to seek personal legal advice prior
to executing this Agreement and the Waiver contained herein, and Mr. de la Vega,
by his signature below, hereby expressly acknowledges that he was given at least
twenty one (21) days in which to seek such advice and decide whether or not to
enter into and execute the Waiver contained herein.  The parties agree that any
changes to this Agreement or to the Waiver contained herein made after the
initial draft of this Agreement and Waiver of Claims is presented to Mr. de la
Vega, whether material or immaterial, do not restart the running of said
twenty-one (21) day period.
Mr. de la Vega may revoke this Agreement and the Waiver contained herein within
seven (7) days of his execution of the Waiver contained herein by giving notice,
in writing, by certified mail, return receipt requested to Company at the
address specified below.  Proof of such mailing within said seven (7) day period
shall suffice to establish revocation pursuant to this Section.  In the event of
any such revocation, this entire Agreement and the Waiver contained herein shall
be null and void, and unenforceable by either party.
10.
Any notice required hereunder to be given by either party must be in writing and
will be deemed effectively given upon personal delivery to the party to be
notified, or five (5) days after deposit with the United States Post Office by
certified mail, postage prepaid, to the other party at the addresses noted in
the signature block of this Agreement.

11.
The parties agree that any conflicts relating to this Agreement and the Waiver
contained herein, including choice of law and venue with respect to any such
conflict, shall be determined as provided in that certain Management Arbitration
Agreement to the extent agreed to by and between Mr. de la Vega and Company (the
"Management Arbitration Agreement").  If the Management Arbitration Agreement is
inapplicable, the validity, interpretation, construction and performance of this
Agreement and the Waiver contained herein shall be governed by the laws of the
State of Texas excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement and the
Waiver contained herein to the substantive law of another jurisdiction, and to
achieve certainty regarding the appropriate forum in which to prosecute and
defend actions arising out of or relating to this Agreement, which the parties
agree

Page 7

--------------------------------------------------------------------------------



is a material condition of entering into this Agreement, the parties agree and
acknowledge that (a) the sole and exclusive venue for any such action shall be
an appropriate federal or state court in Dallas County, Texas, and no other, (b)
all claims with respect to any such action shall be heard and determined
exclusively in such Dallas County, Texas court, and no other, (c) such Dallas
County, Texas court shall have sole and exclusive jurisdiction over the person
of such parties and over the subject matter of any dispute relating hereto, and
(d) that the parties waive any and all objections and defenses to bringing any
such action before such Dallas County, Texas court, including but not limited to
those relating to lack of personal jurisdiction, improper venue or forum non
conveniens.
12.
The terms and conditions contained in this Agreement that by their sense and
context are intended to survive the termination or completion of performance of
obligations by either or both parties under this Agreement shall so survive.

13.
This Agreement and the Waiver contained herein shall not be modified or amended
except pursuant to an instrument in writing executed and delivered on behalf of
each of the parties hereto.

14.
This Agreement and the Waiver contained herein, and, to the extent agreed by Mr.
de la Vega and Company, the Management Arbitration Agreement, constitute the
entire agreement and supersede all other prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof, except that neither this Agreement nor the Management Arbitration
Agreement (to the extent applicable) shall be deemed to supersede or cancel any
obligations applicable to Mr. de la Vega under any AT&T or AT&T subsidiary
sponsored deferred compensation plan, equity award plan, fringe benefit program,
or any other AT&T or AT&T subsidiary sponsored benefit plan as to which Mr. de
la Vega is a participant immediately preceding his retirement.

15.
In the event any provision of this Agreement or the Waiver contained herein is
held invalid, void, or unenforceable, the same shall not affect in any respect
whatsoever the validity of any other provision of this Agreement or said Waiver,
except that should said Waiver be held to be invalid as applicable to and as
asserted by Mr. de la Vega with regard to any claim or dispute covered
thereunder, or should any part of the provisions of Sections 6, 7, or 8 of this
Agreement be held invalid, void, or unenforceable as applicable to and as
asserted by Mr. de la Vega, this Agreement and the Waiver contained herein, at
Company's option, may be declared by Company null and void.  If this Agreement
and the Waiver contained herein are declared null and void by Company pursuant
to the provisions of this Section, Mr. de la Vega shall return to Company all
consideration previously received pursuant to this Agreement and the Waiver
contained herein.

16.
This Agreement and the Waiver contained herein shall inure to the benefit of and
be binding upon, Company, its successors and assigns, and Mr. de la Vega and his
beneficiaries, whether under the various employee benefit programs or otherwise.

Page 8

--------------------------------------------------------------------------------



17.
This Agreement and the Waiver contained herein shall be and hereby are declared
to be null and void in the event that Mr. de la Vega does not retire from
Company on or before the close of business on December 31, 2016. All payments
and other consideration to be provided to Mr. de la Vega by Company are
contingent upon Mr. de la Vega's retirement actually becoming effective on or
before the close of business on December 31, 2016, and are further contingent
upon Mr. de la Vega's execution of this Agreement no later than December 31,
2016 and the Waiver contained herein on December 31, 2016, and not revoking
either this Agreement or the Waiver contained herein.



AT&T Mobility Services LLC                            Ralph de la Vega
208 South Akard Street
Room 412
Dallas, TX  75202


/s/ William A. Blase, Jr. /s/ Ralph de la Vega
By:   William A. Blase, Jr.                             Ralph de la Vega
Title:   Senior Executive Vice President-
    Human Resources




Date:  December 16, 2016                              Date:  December 16, 2016


Page 9

--------------------------------------------------------------------------------

WAIVER


I, Ralph de la Vega, hereby fully waive and forever release and discharge
Company, AT&T, any and all other subsidiaries of Company and of AT&T, their
officers, directors, agents, servants, employees, successors and assigns and any
and all employee benefit plans maintained by AT&T or any subsidiary thereof
and/or any and all fiduciaries of any such plan from any and all common law
and/or statutory claims, causes of action or suits of any kind whatsoever
arising from or in connection with my past employment by Company (and any AT&T
subsidiary to the extent applicable) and/or my separation therefrom, including
but not limited to claims, actions, causes of action or suits of any kind
allegedly arising under the Employee Retirement Income Security Act (ERISA), as
amended, 29 USC §§ 1001 et seq.; the Rehabilitation Act of 1973, as amended, 29
USC §§ 701 et seq.; the Civil Rights Acts of 1866 and 1870, as amended, 42 USC
§§ 1981, 1982 and 1988; the Civil Rights Act of 1871, as amended, 42 USC §§ 1983
and 1985; the Civil Rights Act of 1964, as amended, 42 USC § 2000d et seq.; the
Americans With Disabilities Act, as amended, 42 USC §§ 12101 et seq., and the
Age Discrimination in Employment Act of 1967 (ADEA), as amended, 29 USC §§ 621
et seq., the Family and Medical Leave Act; the Fair Credit Reporting Act, known
and unknown.  Notwithstanding the foregoing, nothing herein is intended to
release claims that cannot be released as a matter of law, including, by way of
example, filing a charge of discrimination with the EEOC or testifying,
assisting, or participating in an investigation, hearing, or proceeding
conducted by the EEOC. In addition, I, Mr. de la Vega, agree not to file any
lawsuit or other claim seeking monetary damage or other relief in any state or
federal court or with any administrative agency (except as provided in the
Agreement delivered by Company contemporaneously with this Waiver (the
"Agreement")) against any of the aforementioned parties in connection with or
relating to any of the aforementioned matters.  Provided, however, by executing
this Waiver, I, Ralph de la Vega, do not waive rights or claims that may arise
after the date of execution; provided further, however, this Waiver shall not
affect my right to receive or enforce through litigation, any indemnification
rights to which I am entitled as a result of my past employment by Company and,
if applicable, any subsidiary of AT&T, or contract rights pursuant to the
Agreement and Waiver of Claims entered into substantially contemporaneously
herewith; and, provided further, this Waiver shall not affect the ordinary
distribution of benefits/entitlements, if any, to which I am entitled upon
termination from Company; it being understood by me that said
benefits/entitlements, if any, will be subject to and provided in accordance
with the terms and conditions of their respective governing plan and the
Agreement.








Ralph de la Vega




Dated:  _______________________


Page 10